Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 1/21/2020, claims 4-6, 8, 10, 12 and 13 are amended and claims 15-22 are newly added. No claims are canceled.
Claims 1-22 are pending in the instant application and are examined on the merits herein.
Priority
The application is a National Stage entry of PCT/US2018/043442 filed on 7/24/2018, which claims priority to provisional application 62/56095 filed on 7/24/2017.

Claim Rejections - 35 USC § 112—Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-22 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-3 recite “the other isoflavone compound” and claims 4-22 depend from claims 1, 2 or 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 12, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu (PhD Dissertation, 2014, PTO-892).
Gu discloses a composition comprising calycosin, formononetin, daidzein and a carrier, each at 20 micromol/kg, 60 micromol/kg or 2.5 microM, derived from Astragali Radix, administered to rats, showing a synergistic effect of said composition at treating induced cerebral ischemic-reperfusion injury in said rats, by reducing infarct volume, protecting neurons against OGD/RO and L-glutamate induced cell death. (pp. 47, 105-137) Gu further discloses that salvianolic acid A and B, as well as ginsenoside Rg1, are 
Accordingly, the instant claims are anticipated by the cited prior art.

Claims 1-3, 5-7, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (J. Chin. Chem., 1998, PTO-892).
Li discloses that the ethanol extract of Mucuna membranacea comprises daidzein, cyclosin (aka calycosin) and formononetin. (pp. 214-216) Note that ethanol is considered to be a “pharmaceutically acceptable carrier”. Moreover, it is noted that the prior art does not teach that the composition can be used in the manner instantly claimed.  However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Accordingly, the instant claims are anticipated by the cited prior art.

Claims 1-3, 5-7, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian et al. (J. Helv. Chim. Acta, 2008, PTO-892).
Tian discloses that the ethanol extract of Ammopiptanthus mongolicus comprises daidzein, calycosin and formononetin. (Abstract) Note that ethanol is considered to be a 
Accordingly, the instant claims are anticipated by the cited prior art.

Claims 1-3, 5-7, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (J. Chrom. A, 2003, PTO-892).
Wu discloses that the aqueous ethanol extract of red clover (Trifolium pretense) comprises daidzein, calycosin and formononetin. (Abstract) Note that ethanol is considered to be a “pharmaceutically acceptable carrier”. Moreover, it is noted that the prior art does not teach that the composition can be used in the manner instantly claimed.  However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-11, 13, 17, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (PhD Dissertation, 2014, PTO-892).
The disclosure of Gu is referenced as discussed above. Gu does not exemplify a composition comprising calycosin, formononetin, daidzein as well as either ginsenoside Rg1 or Dan Shen Su.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a composition comprising calycosin, formononetin, daidzein as well as either ginsenoside Rg1 or Dan Shen Su, thereby arriving at the instant invention, because Gu clearly suggests ginsenoside Rg1 and Dan Shen Su are known in the art to be effective for treating ischemic stroke. Since Gu discloses the synergistic effect of calycosin/formononetin/daidzein on treating ischemic stroke, it would be obvious to add another known agent effective for the same purpose. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see also MPEP § 2144.06(I))
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gu (PhD Dissertation, 2014, PTO-892), in view of Wang et al. (Evid. Comp. Med., 2013, PTO-892).
The disclosure of Gu is referenced as discussed above. Gu does not teach treatment of acute mountain sickness.
Wang et al. teaches that acute mountain sickness (AMS) occurs upon an individual being exposed to rapid changes in altitude resulting in hypoxia causing symptoms including headache, nausea or vomiting, dyspnea, fatigue, poor appetite, dizziness, and difficulty in sleeping. (Sec. 1) Wang further teaches that research has shown that some Chinese herbal compounds and several traditional medicine monomers or Chinese herbal extracts effectively prevent AMS, wherein said Chinese herbal extracts comprise Radix astragali. (Table 2, Sec 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the composition derived from Astragali Radix of Gu, which is effective to treat other hypoxia related conditions such as cerebral ischemia, would reasonably be expected to treat AMS. The disclosure of Wang provides the basis of the reasonable expectation of success because Astragali Radix is a known component of successful AMS treatments.
prima facie obvious over the teachings of the prior art. 

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623